Citation Nr: 1204508	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-31 140	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD); rated 30 percent disabling from March 31, 2005 to May 30, 2011; and 50 percent disabling since May 31, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from December 2003 to March 2005.  His decorations include the Purple Heart Medal.

In a September 2005 rating decision the Department of Veterans Affairs (VA), Regional Office (RO), in Augusta (formerly Togus), Maine, granted service connection for PTSD, and assigned a 30 percent rating, effective March 31, 2005.  The Veteran did not submit a notice of disagreement with this decision, but as discussed below new and material evidence was received during the appeal period after the rating decision.  

In a March 2007 rating decision the RO denied an increased disability rating for PTSD.  The Veteran perfected an appeal, but because new and material evidence was received within the appeal period after the September 2005 rating decision, that decision did not become final and the Board is adjudicating the Veteran's entitlement to a higher initial rating.  38 C.F.R. § 3.159(b) (2011); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA is required to determine in all cases involving the finality of prior decisions, whether new and material evidence was received during the appeal period after the prior decisions).

This matter remanded by the Board in April 2011.

In September 2011, the VA Appeals Management Center (AMC) granted a 50 percent rating for PTSD, effective May 31, 2011.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  In January 2007, the RO received a copy of a Vet Center treatment record dated in June 2006, showing that the symptoms associated with the Veteran's PTSD had increased in severity; this record was constructively in the possession of VA during the one year appeal period of the September 2005 rating decision.

2.  During the entire period since the effective date of service connection, the Veteran's PTSD has been manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

3.  Deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood have not been demonstrated at any time since the effective date of service connection for PTSD.



CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal is deemed to arise from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been afforded adequate VA examinations.  

The Board's remand sought to afford the Veteran a current VA psychiatric examination, provide additional VCAA notice, and obtain Vet Center records.  The AMC provided the VCAA notice in a May 2011 letter.  It obtained the Vet Center records and provided the Veteran an examination in May 2011.  The Board's remand instructions were thereby complied with.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the duty to assist and duty to notify requirements of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to consider the Veteran's entire history.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As will be further explained below, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  
Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2011). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

Decision on Appeal

The Veteran did not submit a notice of disagreement within one year of the September 2005, decision that granted an initial 30 percent rating for PTSD.  That decision would ordinarily have become final.  

VA has; however, adopted a regulation providing that if new and material evidence is received within the appeal period after a rating decision, the new evidence will be deemed to have been received in conjunction with the prior decision.  38 C.F.R. § 3.156(b) (2011).  If VA does not readjudicate the claim after receiving the new and material evidence, the prior decision does not become final.  See Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (holding that, when the VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final).

In January 2007, the RO received a Vet Center treatment record dated in June 2006, showing that the symptoms associated with the Veteran's PTSD had increased in severity.  This record was constructively in the possession of VA when it was created, i.e. during the one year appeal period following the September 2005 rating decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The record was new and material because it pertained to the severity of the disability that had been evaluated in the September 2005 rating decision and potentially showed entitlement to a higher initial rating.  The September 2005 decision was not readjudicated and therefore did not become final.  Bond, Muehl.  

Factual Background

A Vet Center clinical intake assessment dated in April 2005 shows that the Veteran reported experiencing nightly nightmares, intrusive memories, flashbacks, and increased startle response.  He described difficulty with concentration and focus, and had detached from friends, becoming emotionally numb.  He also indicated that he was hypervigilant and extremely jumpy when startled.  He would avoid watching news about Iraq.  

The Veteran was seen by the examiner as open and cooperative, with good eye contact and guarded affect.  He was oriented times three with no evidence of thought disorder.  He was not seen as suicidal or homicidal.  The diagnosis was PTSD.  The examiner deferred assignment of a GAF score.

VA outpatient treatment records dated from May 2005 to July 2005 show that the Veteran was intermittently assessed to have PTSD.  He was offered counseling and/or medication, but he refused.

A VA examination report dated in August 2005 shows that the Veteran reported experiencing nightly nightmares associated with his period of combat service.  He also described being nervous throughout the day, checking around the roads for any sort of danger.  He added that he was married and working as a land surveyor.  He indicated that prior to the spring of 2005; he took off very little time off of work because of psychiatric symptoms.  

Mental status examination revealed that the Veteran had some difficulty with concentration, but there were no delusions, hallucinations, or psychotic symptoms.  His eye contact was good.  He denied suicidal or homicidal thoughts.  Personal hygiene was adequate.  He was oriented times three and his memory was intact, though, he appeared to be preoccupied with the attack he experienced during service.  His speech was rambling, mood was depressed, and his sleep was impaired.  The diagnosis was PTSD, and a GAF of 70 was assigned.

The Vet Center outpatient treatment record dated in June 2006 shows that the Veteran reported continued problems with flashbacks, worsened startle reflex, and periods of daydreaming about Iraq.  He was noted to have "a worsening of re-experiencing symptoms."  He related being "okay" in groups when his wife was near, but he was easily angered and short tempered at work (where he worked 40 to 50 hours per week).

In a statement dated in February 2007, the Veteran's spouse reported that the Veteran was said to sometimes pause in the middle of a sentence and just stare into space, and when coming back to reality, he would communicate about his hallucination.  He would often hear noises and experienced increased startle response and panic attacks.  

She reported that he was having more nightmares and was more "jumpy" while sleeping.  He had difficulty handling his financial affairs.  He also had trouble with short term memory.  He had difficulty focusing on tasks and understanding instructions.  His mood was sober or melancholic, and he was having difficulty maintaining relationships with friends, because he was becoming more isolated.

A VA examination report dated in March 2007 shows that the Veteran reported continued symptoms associated with PTSD.  He remained married with no children, and was employed full time.  He described his typical day as going to work, followed by staying home watching television.  On weekends he would go fishing, hunting, or work on his house or car.  He noted that hunting could be difficult because the loud noises of other hunters' guns would bother him.  He would socialize with friends once or twice per week.  He described that his sleep would be disturbed by almost nightly nightmares of his military experiences.  He had attended some Vet Center counseling sessions but did not want to go back because talking about Iraq would worsen his symptoms.  His spouse added that he would at times be despondent, quiet, and isolative.

Mental status examination revealed that the Veteran was alert and oriented in all spheres.  His verbalizations indicated that thoughts were logical, coherent, and well organized, and there was no evidence of impairment of thought or communication.  He identified some short term memory problems.  Evaluation revealed that recent and remote memories appeared to be intact.  There were no displays of gross psychotic symptoms such as delusions or hallucinations.  He did not report suicidal or homicidal ideations.  He had flashbacks which had worsened.  He had an exaggerated startle response and would jump at loud noises.  Affect was appropriate to mood.  He had no problems with activities of daily living.  

The diagnosis was PTSD, as he continued to manifest re-experiencing symptoms, avoidance behaviors, and behaviors of increased arousal.  He would startle easily, have more intense flashbacks involving more senses, and would be avoidant and detached from others.  A GAF of 65 was assigned, as he demonstrated some difficulty in occupational and social functioning.  He would lose his focus at work, and be more detached from friends.  

Vet Center records dated from November 2007 to April 2008 show continued intermittent treatment for symptoms associated with PTSD.  He reported increased startle response, difficulty with memory, and problems with focusing and concentration.  He also described increased nightmares, flashbacks, and depression.  

In correspondence dated in May 2011, the Veteran reported increased hypervigilence, anxiety, hallucinations, and flashbacks.  He also reported increased difficulty with concentration and short term memory.  He would be easily enraged, have difficulty with relationships, and continued to experience depression.

In a May 2011 VA examination report, the examiner indicated that the Veteran had minimized his symptoms to a significant degree during his previous evaluations and, therefore, had inaccurately low ratings.  The examiner added that the Veteran was displaying more serious symptoms of PTSD that he had revealed in previous rating examinations.

The May 2011 VA examination report shows that the Veteran reported that he had not tried any mental health counseling since 2007 because it would make his anxiety so high it would make him uncomfortable.  He explained that he would occasionally talk to his minister and to his wife for support.  He indicated that he could not go into crowds, as he would become stressed and sweaty.  He would become quite hypervigilant whenever in any kind of public places or if driving.  Noise would induce startle response or a flashback.  He would have occasional nightmares and frequent anxiety.  His major issue was described as trouble with memory and focus, which would cause problems in his employment as a land surveyor.

Mental status examination revealed that the Veteran was dressed neatly, and displayed appropriate hygiene.  He appeared quite anxious, and his palms were sweaty.  He was pleasant and cooperative, establishing good eye contact.  Speech was clear and direct.  There was no evidence of thought disorder.  It was noted that he was very guarded about his emotional symptoms, and was very uncomfortable having to reveal much about his inner thoughts in life, which is why he had avoided mental health care.  

The examiner believed that in prior evaluations, the Veteran had minimized his symptoms to a significant degree and, therefore, he had inaccurately low ratings.  It was also noted that he was oriented to person, place, and time.  There seemed to be significant memory impairment.  Panic attacks were severe and appeared to occur several times a month.  Sleep (averaging six hours) was disturbed by nightmares and agitation.  The diagnosis was chronic PTSD.  A GAF of 60 was assigned.

Analysis

The Veteran has described experiencing anger, increased startle response, nightmares, diminished social interest, isolation, hypervigilence, depression, anxiety, short-term memory loss, and hallucinations.   While the Veteran's GAF scores in August 2005 and March 2007 were 70 and 65, respectfully; the most recent VA examiner has provided a persuasive opinion that the Veteran was minimizing his symptoms and that these scores were therefore higher than they should have been.

As early as April 2005 the Veteran was said to have experienced nightly nightmares, intrusive memories, flashbacks, increased startle response, difficulty with concentration and focus, isolation, emotional numbness, and hypervigilance.  The Veteran and his spouse have conveyed that he experiences occupational and social impairment due to such symptoms as flattened affect, panic attacks, difficulty focusing, impaired short-term memory, impaired judgment in that he has difficulty managing his funds, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Although he does not exhibit all of the symptomatology consistent with a 50 percent disability rating, the Board finds that overall, the Veteran's disability picture during the course of this appeal prior to May 31, 2011, meets the criteria for an initial 50 percent disability rating.  Mauerhan v. Principi.

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 50 percent may be assigned under the rating criteria.  A 70 percent rating for PTSD requires deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran has reportedly maintained a good relationship with his wife throughout the appeal period.  Similarly, he has been able to maintain skilled full-time employment, working in excess of a 40 hour week without reported absenteeism.  At the most recent examination, the Veteran said he was a good worker and had not been counseled about his performance.  He did report difficulty keeping up, but diminished productivity is contemplated in the criteria for the 50 percent rating.

The 50 percent rating compensates him for reduced occupational functioning and his reported anger and outbursts at work are consistent with reduced reliability and productivity.  The record does not show deficiencies in the areas of work or family relations.  

Examinations, treatment records and the lay statements contain no evidence of deficiencies in the areas of thinking or judgment.  The recent examiner specifically found no evidence of a thought disorder although the reports of hallucinations have been noted.  

The record does show deficiencies in the area of school.  He attempted an online survey class but was unable to complete it due to impaired concentration.  He has also at times shown deficiencies in mood, and has evidenced anxiety on examinations.

In short; however, he does not have deficiencies in most of the areas needed for the next higher rating, which is 70 percent.

Accordingly, the Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 50 percent disability rating.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the date of claim during which the PTSD warranted a disability rating higher than 50 percent. 

Extra-schedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran's PTSD is manifested by social and industrial impairment as discussed above.  The rating schedule contemplates such manifestations.  Because the Veteran's symptomatology is fully contemplated by the rating criteria, consideration of the second step under Thun is not warranted.  Accordingly, the claim will not be referred for extra-schedular consideration.

Total Disability Rating Based on Individual Unemployability (TDIU)

A TDIU is an element of all claims for an increased disability rating.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the Veteran is entitled to a TDIU. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

There has been no allegation or evidence of unemployability attributable to the PTSD, or any other service-connected disability.  The treatment and examination records show that the Veteran is engaged in full time employment and has been gainfully employed, except for a short period after service when he was seeking employment.  At the last VA examination he was working 40 hours a week as a land surveyor.  The same employment was reported on the 2007 examination.  He has not alleged unemployability due to the service-connected disabilities, and the evidence of record shows that he is employed.  As such, the Board finds that further consideration of entitlement to a TDIU is not warranted at this point.


ORDER

An initial 50 percent disability rating for PTSD beginning March 31, 2005, is granted. 

A disability rating greater than 50 percent for PTSD is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


